Title: To James Madison from Sylvanus Bourne, 20 June 1806
From: Bourne, Sylvanus
To: Madison, James



Sir!
Amsterdam June 20th 1806.

I esteem it my duty to transmit you herewith Copies of a Letter lately receved from the Minister of foreign Affairs at the Hague, & of my reply thereto & as in this I have cautiously confined myself to the dictates of usual civility on like occasions without saying any thing that could be construed to commit the opinion of our Government on the Subject in question, I flatter myself that it will meet the President’s approbation.
How far the late change may create a necessity of revising the Diplomatic Intercourse will be for Government to decide.  It seems however generally understood that the Commissions of all the actual foreign Agents here, must be renewed & addressed to as to meet the Stile or title of the present Government.  I have the honor to be with great respect Sir! Your obedient Servant

S Bourne

